Title: Thomas Jefferson to Patrick Gibson, 4 February 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Feb. 4. 13.
          In a separate letter of this date I have written to you on Mazzei’s business, and in this I inclose a plan of his lot, omitted to be put under cover of that.I am engaged in the blowing of rocks with gunpowder and my stock being nearly out, and none to be had here, I must ask the favor of you to procure & send me a keg of 25.℔. to be packed in an outer one or in an external box, & forwarded by the first boats, Johnson’s or mr Randolph’s of preference if at Richmond. I am told that Burr’s powder is the best, & that they have still some on hand. in works of this kind the price of the best is not to be regarded, because in using what is indifferent we lose much of the labor of boring.—I have sold my Bedford tobo to mr Saml J. Harrison  for 6.D. the leaf & 4.D. the stemmed. paiable Apr. 7. at these prices I am afraid it will not quite clear me at the bank. but my anxiety to relieve you there has induced me to accept them.We are most unfortunately obstructed in getting down our flour by the state of the river. a short thaw took place a few days ago, which induced the Milton boatmen to return to their boats blocked up by ice at Columbia. 3. or 4. days ago the river freezed up again, which has probably caught them some where else. it is now thawing and I hope will enable them to get back, and take off other loads. I have 180. barrels waiting for them at Milton. the lowness of the river increases our difficulties. I regret that the 7th inst. is so near as to afford no hope of relieving you as to mr Gwathney’s claim by a timely delivery of funds. experience of the difficulties of the river & season had induced me to avoid naming a fixed day in my letter of Dec. 22. I thought I should be secured against them by taking all January. I fear the same state of the weather retards the Lynchburg boats. Accept my friendly esteem & respect.
          
            Th:
            Jefferson
        